PER CURIAM.
*696James Donovan appeals from the judgment entered on his convictions after a jury trial for endangering a correctional employee and damaging jail property. There was no clear, evident or obvious error, nor grounds to believe a manifest injustice occurred, and plain error review is not warranted. We affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).